UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 29, 2015 COLUMBIA SPORTSWEAR COMPANY (Exact name of registrant as specified in its charter) Oregon 000-23939 93-0498284 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 14375 Northwest Science Park Drive Portland, Oregon 97229 (Address of principal executive offices) (Zip code) (503) 985-4000 (Registrant’s telephone number, including area code) No Change (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On October 29, 2015, Columbia Sportswear Company (the “Company”) issued a press release reporting its third quarter and year-to-date 2015 financial results and revised financial outlook for fiscal year 2015. A copy of the Company’s press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information in this report shall not be treated as filed for purposes of the Securities Exchange Act of 1934, as amended. Attached hereto as Exhibit 99.2 and incorporated by reference herein is financial information and commentary by Thomas B. Cusick, Executive Vice President of Finance and Chief Financial Officer of Columbia Sportswear Company, for the third quarter and first nine months of 2015 and forward-looking statements relating to the revised fiscal year 2015 financial outlook as posted on the Company’s investor relations website, http://investor.columbia.com, on October 29, 2015. The information in this report shall not be treated as filed for purposes of the Securities Exchange Act of 1934, as amended. ITEM7.01 REGULATION FD DISCLOSURE In its October 29, 2015 press release, the Company also announced that its Board of Directors approved a cash dividend of $0.17 per share of common stock to be paid on December 3, 2015 to its shareholders of record on November 19, 2015. ITEM9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Press Release, dated October 29, 2015 (furnished pursuant to Items 2.02 and 7.01 hereof). Commentary by Thomas B. Cusick, Executive Vice President of Finance and Chief Financial Officer of Columbia Sportswear Company dated October 29, 2015 (furnished pursuant to Items 2.02 and 7.01 hereof). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLUMBIA SPORTSWEAR COMPANY Dated: October 29, 2015 By: /S/THOMAS B. CUSICK Thomas B. Cusick Executive Vice President of Finance and Chief Financial Officer EXHIBIT INDEX Exhibit Description Press Release, dated October 29, 2015 (furnished pursuant to Items 2.02 and 7.01 hereof). Commentary by Thomas B. Cusick, Executive Vice President of Finance and Chief Financial Officer of Columbia Sportswear Company dated October 29, 2015 (furnished pursuant to Items 2.02 and 7.01 hereof).
